Citation Nr: 0417608	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  99-11 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a spontaneous pneumothorax of the left lung.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), secondary to the service-connected 
residuals of a spontaneous pneumothorax of the left lung.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which continued a noncompensable 
evaluation for residuals of a spontaneous pneumothorax of the 
left lung.

The veteran appeared and gave testimony before a hearing 
officer at the RO in September 1999.  A transcript of that 
hearing is of record.

This case was remanded to the agency of original jurisdiction 
by the Board in May 2001 for evidentiary development, 
including the adjudication of the issue of service connection 
for COPD.  In a February 2002 SSOC, the RO denied service 
connection for COPD, secondary to the veteran's service-
connected lung disability.  This case was again remanded to 
the agency of original jurisdiction by the Board in September 
2003 for development.

Although the Board regrets further delay, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND
In May 2003, Dr. Grum, a physician at the University Drive VA 
Medical Center, submitted an opinion that was reportedly 
based on a review or records only.  In the opinion, Dr. Grum 
stated that the veteran was examined by her on January 16, 
2003.  However, the report of this examination is not 
associated with the claims file.  This examination report 
could be relevant to the veteran's claims.  VA is required to 
seek relevant VA records.  38 U.S.C.A. § 5103A(b),(c) (West 
2002).

Accordingly, this case is remanded for the following: 

1.  The RO or AMC should request the 
January 2003 VA examination report by Dr. 
Grum from the University Drive VA Medical 
Center.

2.  The RO or AMC should readjudicate the 
claims, and if they remain denied, issue 
a supplemental statement of the case.  
The case should then be returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

